DETAILED ACTION

Priority
Applicant’s response filed on 07/25/2022 has been fully considered. Claims 1, 6-11, 13-14, 16, 18-20, and 22-23 are pending. Claims 1, 6, 18, and 20 are amended. Claims 2-5, 12, 15, 17, and 21 are canceled. Claims 13-14 and 16 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 recites the limitation “wherein the corrosion inhibiting additive comprises a compound of magnesium” in lines 1-2, which fails to further limit the subject matter of claim 1, and fails to include all the limitations of claim 1 because claim 1 recites the limitation “a corrosion inhibitor consisting of a compound selected from the group consisting of zinc oxide (ZnO), magnesium oxide (MgO), cerium oxide (CeO2), molybdenum oxide (MoO3), silicon dioxide (SiO2) and combinations thereof” in lines 19-21, which is not required by claim 6 because “a compound of magnesium” is broader in scope than “magnesium oxide (MgO)”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2012/0010329 A1) in view of Okuo et al. (JP 06-041506 A, machine translation in English used for citation).
Regarding claim 1, Hunter teaches a curable epoxy resin composition comprising [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition optionally further comprises a solvent [0087], wherein the epoxy resin composition may be useful as a coating and may be used in corrosion resistant coatings [0098], which reads on a coating composition comprising an epoxy functional acrylic binder formed from glycidyl methacrylate and at least one further ethylenically unsaturated monomer, wherein the at least one further ethylenically unsaturated monomer comprises styrene, and wherein the glycidyl methacrylate and styrene monomers represent 100% by weight of the monomers that form the epoxy functional acrylic binder, wherein the epoxy functional acrylic binder is optionally a solvent-borne epoxy functional acrylic binder. Hunter teaches that the curable epoxy resin composition comprises [0011] the at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins optionally comprise another epoxy resin [0033-0040, 0042-0045], which optionally reads on wherein the coating composition further comprises a further binder comprising an epoxy functional binder. Hunter teaches that the curable epoxy resin composition further comprises [0011] at least one or more non-sterically hindered amine functional curing agent having at least two non-sterically hindered amine functional groups per molecule [0014], wherein the non-sterically hindered amine functional curing agent optionally comprises diethylenetriamine, triethylene tetramine, tetraethylene pentamine [0052], dipropylenetriamine, hexamethylenediamine, 2-methylpentamethylenediamine, or 1,3-pentanediamine [0053], which optionally reads on wherein the coating composition further comprises a crosslinker comprising a polyamine selected from 1,5-diamino-2-methylpentane, 1,3-diaminopentane, 1,6-diaminohexane, diethylene triamine, dipropylene triamine, triethylene tetramine, tetraethylene pentaamine, and combinations thereof. Hunter teaches that curing of the epoxy resin composition requires a temperature of at least about 20° C  up to about 200° C for periods of minutes up to hours [0107], which reads on wherein the coating composition curing at a temperature of 20 to 50°C. Hunter teaches that epoxy resins exhibit excellent resistance to corrosion [0002] and that the epoxy compositions may be used in corrosion resistant coatings [0098]. Hunter teaches that the curable composition optionally further comprises additives or fillers that are silica [0093], which optionally reads on wherein the coating composition further comprises a corrosion inhibitor consisting of a compound that is silicon dioxide (SiO2) as claimed because Hunter’s additives or fillers that are silica has the claimed composition of the claimed corrosion inhibitor.
Hunter does not teach a specific embodiment wherein the epoxy functional acrylic binder is solvent-borne. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s solvent to modify Hunter’s curable epoxy resin composition, which would read on wherein the epoxy functional acrylic binder is solvent-borne as claimed. One of ordinary skill in the art would been motivated to do so because Hunter teaches that the epoxy resin composition optionally further comprises a solvent [0087], and that the presence of a solvent can improve the solubility of the reactants or, if the reactant is in a solid form, dissolve the solid reactant for easy mixing with other reactants [0087].
Hunter does not teach a specific embodiment wherein the coating composition further comprises a further binder comprising an epoxy functional binder. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule that is another epoxy resin to substitute for a fraction of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, which would read on wherein the coating composition further comprises a further binder comprising an epoxy functional binder as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], that the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], that the copolymers are 1:1 styrene-glycidylmethacrylate [0041], that the epoxy resins optionally comprise another epoxy resin [0033-0040, 0042-0045], that in choosing epoxy resins for the compositions, consideration should not only be given to properties of the final product, but also to viscosity and other properties that may influence the processing of the resin composition [0032], and that epoxy resins exhibit excellent resistance to corrosion and solvents, good adhesion, reasonably high glass transition temperatures, and adequate electrical properties [0002], which means that Hunter’s at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule that is another epoxy resin would have been beneficial for modifying properties of a cured product of Hunter’s curable epoxy resin composition and for modifying viscosity and other properties that would have affected processing of Hunter’s curable epoxy resin composition.
Hunter does not teach a specific embodiment wherein the coating composition further comprises a crosslinker comprising a polyamine selected from the claimed group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Hunter’s diethylenetriamine, triethylene tetramine, tetraethylene pentamine, dipropylenetriamine, hexamethylenediamine, 2-methylpentamethylenediamine, or 1,3-pentanediamine as Hunter’s non-sterically hindered amine functional curing agent, which would read on wherein the coating composition further comprises a crosslinker comprising a polyamine selected from 1,5-diamino-2-methylpentane, 1,3-diaminopentane, 1,6-diaminohexane, diethylene triamine, dipropylene triamine, triethylene tetramine, tetraethylene pentaamine, and combinations thereof. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable epoxy resin composition with similar resistance to becoming brittle because Hunter teaches that the curable epoxy resin composition further comprises [0011] at least one or more non-sterically hindered amine functional curing agent having at least two non-sterically hindered amine functional groups per molecule [0014], that the non-sterically hindered amine functional curing agent optionally comprises diethylenetriamine, triethylene tetramine, tetraethylene pentamine [0052], dipropylenetriamine, hexamethylenediamine, 2-methylpentamethylenediamine, or 1,3-pentanediamine [0053], and that the combination of sterically hindered and non-sterically hindered amine curing agents are used to prevent the composites from becoming brittle when the epoxy resins used in the composite are cured [0054]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Hunter does not teach a specific embodiment wherein the coating composition further comprises a corrosion inhibitor consisting of a compound selected from the group consisting of zinc oxide (ZnO), magnesium oxide (MgO), cerium oxide (CeO2), molybdenum oxide (MoO3), silicon dioxide (SiO2), and combinations thereof. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s additives or fillers that are silica to modify Hunter’s curable composition, which would read on wherein the coating composition further comprises a corrosion inhibitor consisting of a compound that is silicon dioxide (SiO2) as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable composition optionally further comprises additives or fillers that are silica [0093], which would have been beneficial for providing reinforcement for Hunter’s curable composition, which would have been beneficial for modifying mechanical properties of Hunter’s curable composition.
Hunter does not teach wherein the solvent-borne epoxy functional acrylic binder has a weight average molecular weight (Mw) of 5,000 to 10,000 Daltons. However, Okuo teaches a copolymer of glycidyl methacrylate and styrene having a weight ratio of 1:1 and a weight-average molecular weight of 10,000 that is present in an adhesive further comprising an epoxy resin [0040], wherein the adhesive has moisture resistance or corrosiveness [0045, 0049], wherein the adhesive is applied to an adherend [0026]. Hunter and Okuo are analogous art because both references are in the same field of endeavor of a coating composition comprising an epoxy functional acrylic binder formed from glycidyl methacrylate and styrene and optionally a further binder comprising an epoxy functional binder, wherein the coating composition exhibits a resistance to corrosion. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Okuo’s copolymer of glycidyl methacrylate and styrene having a weight ratio of 1:1 and a weight-average molecular weight of 10,000 to substitute for Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, which would read on wherein the solvent-borne epoxy functional acrylic binder has a weight average molecular weight (Mw) of 10,000 Daltons as claimed. One of ordinary skill in the art would have been motivated to do so because Okuo teaches that the copolymer of glycidyl methacrylate and styrene having a weight ratio of 1:1 and a weight-average molecular weight of 10,000 [0040] is beneficial for providing good results in improving cure rate, thick film curability, and adhesion of an adhesive comprising the copolymer [0009], wherein the adhesive further comprises an epoxy resin [0040], wherein the adhesive has moisture resistance or corrosiveness [0045, 0049], wherein the adhesive is applied to an adherend [0026], and because improved cure rate, thick film curability, and adhesion of an adhesive that is applied to an adherend would have been desirable for Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate because Hunter teaches that curable epoxy resin composition may be used in corrosion resistant coatings and may be useful as adhesives and coatings [0098], that epoxy resins exhibit excellent resistance to corrosion [0002], and that the at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012] optionally further comprises another epoxy resin [0033-0040, 0042-0045].
The coating composition that is rendered obvious by Hunter in view of Okuo is an overcoatable primer coating composition as claimed because Hunter in view of Okuo renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the overcoatable primer coating composition as explained above, and because Hunter teaches that the epoxy resin composition may be useful as a coating and may be used in corrosion resistant coatings [0098].
The Office recognizes that all of the claimed physical properties are not positively taught by Hunter, namely wherein aluminum panels coated with the overcoatable primer coating composition exhibit improved resistance to corrosion compared to coating compositions that do not contain the epoxy functional acrylic binder. However, Hunter in view of Okuo renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the overcoatable primer coating composition as explained above. Furthermore, the specification of the instant application recites that the results show that the coating compositions according to the present invention (examples 2 to 5), which comprise an epoxy-functional acrylic binder, have greater resistance to corrosion compared to the comparative examples 1 and 2 (p. 27, l. 1-3). Therefore, the claimed physical properties would naturally arise from the overcoatable primer coating composition that is rendered obvious by Hunter in view of Okuo. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103 (MPEP 2112). "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness (MPEP 2112)." If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 7, Hunters teaches that the curable epoxy resin composition further comprises [0011] at least one or more sterically hindered amine functional curing agents having at least two sterically hindered amine groups per molecule [0013], which reads on the coating composition according to claim 1, further comprising an adhesion promoting additive as claimed.
Regarding claim 9, Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resins optionally comprise another epoxy resin [0033-0040, 0042-0045], which reads on wherein a total binder in the coating composition comprises greater than 0% and less than or equal to 100% by weight of the solvent-borne epoxy functional acrylic binder and less than 100% and greater than or equal to 0% by weight of the further binder.
Hunter does not teach with sufficient specificity wherein a total binder in the coating composition comprises 10 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 90 to 0.1% by weight of the further binder. However, Okuo teaches a copolymer of glycidyl methacrylate and styrene having a weight ratio of 1:1 and a weight-average molecular weight of 10,000 that is present in an adhesive further comprising an epoxy resin [0040], wherein the adhesive has moisture resistance or corrosiveness [0045, 0049], wherein the adhesive is applied to an adherend [0026]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule that is another epoxy resin to substitute for a fraction of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, to use Okuo’s copolymer of glycidyl methacrylate and styrene having a weight ratio of 1:1 and a weight-average molecular weight of 10,000 to substitute for Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, to optimize the amount of Okuo’s copolymer of glycidyl methacrylate and styrene having a weight ratio of 1:1 and a weight-average molecular weight of 10,000 to be from 10 to 99.9% by weight of Hunter’s epoxy resins, and to optimize the amount of Hunter’s other epoxy resin to be from 90 to 0.1% by weight of Hunter’s epoxy resins, which would read on wherein a total binder in the coating composition comprises 10 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 90 to 0.1% by weight of the further binder as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], that the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], that the copolymers are 1:1 styrene-glycidylmethacrylate [0041], that the epoxy resins optionally comprise another epoxy resin [0033-0040, 0042-0045], that in choosing epoxy resins for the compositions, consideration should not only be given to properties of the final product, but also to viscosity and other properties that may influence the processing of the resin composition [0032], and that epoxy resins exhibit excellent resistance to corrosion and solvents, good adhesion, reasonably high glass transition temperatures, and adequate electrical properties [0002], because Okuo teaches that the copolymer of glycidyl methacrylate and styrene having a weight ratio of 1:1 and a weight-average molecular weight of 10,000 [0040] is beneficial for providing good results in improving cure rate, thick film curability, and adhesion of an adhesive comprising the copolymer [0009], wherein the adhesive further comprises an epoxy resin [0040], wherein the adhesive has moisture resistance or corrosiveness [0045, 0049], wherein the adhesive is applied to an adherend [0026], which means that the amount of Okuo’s copolymer of glycidyl methacrylate and styrene having a weight ratio of 1:1 and a weight-average molecular weight of 10,000 in % by weight of Hunter’s epoxy resins and the amount of Hunter’s other epoxy resin in % by weight of Hunter’s epoxy resins would have affected an extent of curability of Hunter’s curable epoxy resin composition, viscosity of Hunter’s curable epoxy resin composition, and/or processability of Hunter’s curable epoxy resin composition, which means that optimizing the amounts would have been beneficial for optimizing an extent of curability of Hunter’s curable epoxy resin composition, viscosity of Hunter’s curable epoxy resin composition, and/or processability of Hunter’s curable epoxy resin composition.
Regarding claim 10, Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition optionally further comprises a solvent [0087], wherein the epoxy resins optionally comprise bis-4,4'-(1-methylethylidene) phenol diglycidyl ether [0035], or diglycidyl ether of bisphenol A [0042], which optionally reads on wherein the further binder comprises bisphenol A diglycidyl ether as claimed.
 Hunter does not teach a specific embodiment wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A to substitute for a fraction of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, which would read on wherein the further binder comprises bisphenol A diglycidyl ether as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], that the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], that the copolymers are 1:1 styrene-glycidylmethacrylate [0041], that the epoxy resins optionally comprise bis-4,4'-(1-methylethylidene) phenol diglycidyl ether [0035], or diglycidyl ether of bisphenol A [0042], that in choosing epoxy resins for the compositions, consideration should not only be given to properties of the final product, but also to viscosity and other properties that may influence the processing of the resin composition [0032], and that epoxy resins exhibit excellent resistance to corrosion and solvents, good adhesion, reasonably high glass transition temperatures, and adequate electrical properties [0002], which means that Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A would have been beneficial for modifying properties of a cured product of Hunter’s curable epoxy resin composition and for modifying viscosity and other properties that would have affected processing of Hunter’s curable epoxy resin composition.
Regarding claim 11, Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition optionally further comprises a solvent [0087], wherein the epoxy resins optionally comprise bis-4,4'-(1-methylethylidene) phenol diglycidyl ether [0035], or diglycidyl ether of bisphenol A [0042], which reads on wherein a total binder in the coating composition comprises greater than 0% and less than or equal to 100% by weight of the solvent-borne epoxy functional acrylic binder and less than 100% and greater than or equal to 0% by weight of the further binder.
Hunter does not teach with sufficient specificity wherein a total binder in the coating composition comprises 30 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 70 to 0.1% by weight of the further binder. However, Okuo teaches a copolymer of glycidyl methacrylate and styrene having a weight ratio of 1:1 and a weight-average molecular weight of 10,000 that is present in an adhesive further comprising an epoxy resin [0040], wherein the adhesive has moisture resistance or corrosiveness [0045, 0049], wherein the adhesive is applied to an adherend [0026]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A to substitute for a fraction of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, to use Okuo’s copolymer of glycidyl methacrylate and styrene having a weight ratio of 1:1 and a weight-average molecular weight of 10,000 to substitute for Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, to optimize the amount of Okuo’s copolymer of glycidyl methacrylate and styrene having a weight ratio of 1:1 and a weight-average molecular weight of 10,000 to be from 30 to 99.9% by weight of Hunter’s epoxy resins, and to optimize the amount of Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A to be from 70 to 0.1% by weight of Hunter’s epoxy resins, which would read on wherein a total binder in the coating composition comprises 30 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 70 to 0.1% by weight of the further binder as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], that the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], that the copolymers are 1:1 styrene-glycidylmethacrylate [0041], that the epoxy resins optionally comprise bis-4,4'-(1-methylethylidene) phenol diglycidyl ether [0035], or diglycidyl ether of bisphenol A [0042], that in choosing epoxy resins for the compositions, consideration should not only be given to properties of the final product, but also to viscosity and other properties that may influence the processing of the resin composition [0032], and that epoxy resins exhibit excellent resistance to corrosion and solvents, good adhesion, reasonably high glass transition temperatures, and adequate electrical properties [0002], because Okuo teaches that the copolymer of glycidyl methacrylate and styrene having a weight ratio of 1:1 and a weight-average molecular weight of 10,000 [0040] is beneficial for providing good results in improving cure rate, thick film curability, and adhesion of an adhesive comprising the copolymer [0009], wherein the adhesive further comprises an epoxy resin [0040], wherein the adhesive has moisture resistance or corrosiveness [0045, 0049], wherein the adhesive is applied to an adherend [0026], which means that the amount of Okuo’s copolymer of glycidyl methacrylate and styrene having a weight ratio of 1:1 and a weight-average molecular weight of 10,000 in % by weight of Hunter’s epoxy resins and the amount of Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A in % by weight of Hunter’s epoxy resins would have affected an extent of curability of Hunter’s curable epoxy resin composition, viscosity of Hunter’s curable epoxy resin composition, and/or processability of Hunter’s curable epoxy resin composition, which means that optimizing the amounts would have been beneficial for optimizing an extent of curability of Hunter’s curable epoxy resin composition, viscosity of Hunter’s curable epoxy resin composition, and/or processability of Hunter’s curable epoxy resin composition.

Claims 1, 7, 9-11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2012/0010329 A1) in view of Steinke et al. (US 2011/0178196 A1), and as evidenced by BASF (BASF, “JONCRYL ADR-4368C”, 01/25/2008) and BASF (BASF, “Material Safety Data Sheet JONCRYL ADR 4368-C”, 09/26/2006).
Regarding claims 1 and 23, Hunter teaches a curable epoxy resin composition comprising [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition optionally further comprises a solvent [0087], wherein the epoxy resin composition may be useful as a coating and may be used in corrosion resistant coatings [0098], which reads on a coating composition comprising an epoxy functional acrylic binder formed from glycidyl methacrylate and at least one further ethylenically unsaturated monomer, wherein the at least one further ethylenically unsaturated monomer comprises styrene, and wherein the glycidyl methacrylate and styrene monomers represent 100% by weight of the monomers that form the epoxy functional acrylic binder, wherein the epoxy functional acrylic binder is optionally a solvent-borne epoxy functional acrylic binder. Hunter teaches that the curable epoxy resin composition comprises [0011] the at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins optionally comprise another epoxy resin [0033-0040, 0042-0045], which optionally reads on wherein the coating composition further comprises a further binder comprising an epoxy functional binder. Hunter teaches that the curable epoxy resin composition further comprises [0011] at least one or more non-sterically hindered amine functional curing agent having at least two non-sterically hindered amine functional groups per molecule [0014], wherein the non-sterically hindered amine functional curing agent optionally comprises diethylenetriamine, triethylene tetramine, tetraethylene pentamine [0052], dipropylenetriamine, hexamethylenediamine, 2-methylpentamethylenediamine, or 1,3-pentanediamine [0053], which optionally reads on wherein the coating composition further comprises a crosslinker comprising a polyamine selected from 1,5-diamino-2-methylpentane, 1,3-diaminopentane, 1,6-diaminohexane, diethylene triamine, dipropylene triamine, triethylene tetramine, tetraethylene pentaamine, and combinations thereof. Hunter teaches that curing of the epoxy resin composition requires a temperature of at least about 20° C  up to about 200° C for periods of minutes up to hours [0107], which reads on wherein the coating composition curing at a temperature of 20 to 50°C. Hunter teaches that epoxy resins exhibit excellent resistance to corrosion [0002] and that the epoxy compositions may be used in corrosion resistant coatings [0098]. Hunter teaches that the curable composition optionally further comprises additives or fillers that are silica [0093], which optionally reads on wherein the coating composition further comprises a corrosion inhibitor consisting of a compound that is silicon dioxide (SiO2) as claimed because Hunter’s additives or fillers that are silica has the claimed composition of the claimed corrosion inhibitor.
Hunter does not teach a specific embodiment wherein the epoxy functional acrylic binder is solvent-borne. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s solvent to modify Hunter’s curable epoxy resin composition, which would read on wherein the epoxy functional acrylic binder is solvent-borne as claimed. One of ordinary skill in the art would been motivated to do so because Hunter teaches that the epoxy resin composition optionally further comprises a solvent [0087], and that the presence of a solvent can improve the solubility of the reactants or, if the reactant is in a solid form, dissolve the solid reactant for easy mixing with other reactants [0087].
Hunter does not teach a specific embodiment wherein the coating composition further comprises a further binder comprising an epoxy functional binder. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule that is another epoxy resin to substitute for a fraction of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, which would read on wherein the coating composition further comprises a further binder comprising an epoxy functional binder as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], that the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], that the copolymers are 1:1 styrene-glycidylmethacrylate [0041], that the epoxy resins optionally comprise another epoxy resin [0033-0040, 0042-0045], that in choosing epoxy resins for the compositions, consideration should not only be given to properties of the final product, but also to viscosity and other properties that may influence the processing of the resin composition [0032], and that epoxy resins exhibit excellent resistance to corrosion and solvents, good adhesion, reasonably high glass transition temperatures, and adequate electrical properties [0002], which means that Hunter’s at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule that is another epoxy resin would have been beneficial for modifying properties of a cured product of Hunter’s curable epoxy resin composition and for modifying viscosity and other properties that would have affected processing of Hunter’s curable epoxy resin composition.
Hunter does not teach a specific embodiment wherein the coating composition further comprises a crosslinker comprising a polyamine selected from the claimed group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Hunter’s diethylenetriamine, triethylene tetramine, tetraethylene pentamine, dipropylenetriamine, hexamethylenediamine, 2-methylpentamethylenediamine, or 1,3-pentanediamine as Hunter’s non-sterically hindered amine functional curing agent, which would read on wherein the coating composition further comprises a crosslinker comprising a polyamine selected from 1,5-diamino-2-methylpentane, 1,3-diaminopentane, 1,6-diaminohexane, diethylene triamine, dipropylene triamine, triethylene tetramine, tetraethylene pentaamine, and combinations thereof. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable epoxy resin composition with similar resistance to becoming brittle because Hunter teaches that the curable epoxy resin composition further comprises [0011] at least one or more non-sterically hindered amine functional curing agent having at least two non-sterically hindered amine functional groups per molecule [0014], that the non-sterically hindered amine functional curing agent optionally comprises diethylenetriamine, triethylene tetramine, tetraethylene pentamine [0052], dipropylenetriamine, hexamethylenediamine, 2-methylpentamethylenediamine, or 1,3-pentanediamine [0053], and that the combination of sterically hindered and non-sterically hindered amine curing agents are used to prevent the composites from becoming brittle when the epoxy resins used in the composite are cured [0054]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Hunter does not teach a specific embodiment wherein the coating composition further comprises a corrosion inhibitor consisting of a compound selected from the group consisting of zinc oxide (ZnO), magnesium oxide (MgO), cerium oxide (CeO2), molybdenum oxide (MoO3), silicon dioxide (SiO2), and combinations thereof. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s additives or fillers that are silica to modify Hunter’s curable composition, which would read on wherein the coating composition further comprises a corrosion inhibitor consisting of a compound that is silicon dioxide (SiO2) as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable composition optionally further comprises additives or fillers that are silica [0093], which would have been beneficial for providing reinforcement for Hunter’s curable composition, which would have been beneficial for modifying mechanical properties of Hunter’s curable composition.
Hunter does not teach wherein the solvent-borne epoxy functional acrylic binder has a weight average molecular weight (Mw) of 5,000 to 10,000 Daltons, wherein the epoxy functional acrylic binder has a number average molecular weight (Mn) of 1,000 to 25,000 Da. However, Steinke teaches a copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw from 3000 to 8000 [0072]. BASF 2008 provides evidence that JONCRYL ADR-4368-C or JONCRYL ADR-4368-CS has a Mw of 6800 (p. 1) and contains glycidyl methacrylate (p. 2). BASF 2006 provides evidence that JONCRYL ADR 4368-C contains modified styrene acrylic polymers (p. 1). Therefore, Steinke’s copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 has a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw of 6800. Steinke teaches that the copolymer based on styrene and glycidyl methacrylate is a component [0005, 0072] in a biodegradable polymer mixture further comprising [0001] optionally an inorganic filler [0004] that is optionally silicon dioxide [0068], wherein the biodegradable polymer mixture is used in the production of films [0007]. Instant claim 1 recites that silicon dioxide (SiO2) is a corrosion inhibitor. Hunter and Steinke are analogous art because both references are in the same field of endeavor of a coating composition comprising an acrylic binder formed from glycidyl methacrylate and styrene and optionally a corrosion inhibitor. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Steinke’s copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw of 6800 to substitute for Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, which would read on wherein the solvent-borne epoxy functional acrylic binder has a weight average molecular weight (Mw) of 6,800 Daltons as claimed, wherein the epoxy functional acrylic binder has a number average molecular weight (Mn) of 1,000 to 4,000 Da as claimed. One of ordinary skill in the art would have been motivated to do so because Steinke teaches that the copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw from 3000 to 8000 is beneficial for being a commercially available epoxy-containing copolymer that is beneficial for being useful [0072] as a component [0005, 0072] in a biodegradable polymer mixture further comprising [0001] optionally an inorganic filler [0004] that is optionally silicon dioxide [0068], wherein the biodegradable polymer mixture is used in the production of films [0007], which would have been beneficial for providing a commercially available species of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, which would have been beneficial for one of ordinary skill in the art not having to synthesize Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, and which would have been desirable for Hunter’s curable composition because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition may be useful as a coating [0098], and that the curable composition optionally further comprises additives or fillers that are silica [0093]. 
The coating composition that is rendered obvious by Hunter in view of Steinke, and as evidence by BASF 2008 and BASF 2006 is an overcoatable primer coating composition as claimed because Hunter in view of Steinke, and as evidence by BASF 2008 and BASF 2006 renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the overcoatable primer coating composition as explained above, and because Hunter teaches that the epoxy resin composition may be useful as a coating and may be used in corrosion resistant coatings [0098].
The Office recognizes that all of the claimed physical properties are not positively taught by Hunter, namely wherein aluminum panels coated with the overcoatable primer coating composition exhibit improved resistance to corrosion compared to coating compositions that do not contain the epoxy functional acrylic binder. However, Hunter in view of Steinke, and as evidence by BASF 2008 and BASF 2006 renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the overcoatable primer coating composition as explained above. Furthermore, the specification of the instant application recites that the results show that the coating compositions according to the present invention (examples 2 to 5), which comprise an epoxy-functional acrylic binder, have greater resistance to corrosion compared to the comparative examples 1 and 2 (p. 27, l. 1-3). Therefore, the claimed physical properties would naturally arise from the overcoatable primer coating composition that is rendered obvious by Hunter in view of Steinke, and as evidence by BASF 2008 and BASF 2006. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103 (MPEP 2112). "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness (MPEP 2112)." If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 7, Hunters teaches that the curable epoxy resin composition further comprises [0011] at least one or more sterically hindered amine functional curing agents having at least two sterically hindered amine groups per molecule [0013], which reads on the coating composition according to claim 1, further comprising an adhesion promoting additive as claimed.
Regarding claim 9, Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resins optionally comprise another epoxy resin [0033-0040, 0042-0045], which reads on wherein a total binder in the coating composition comprises greater than 0% and less than or equal to 100% by weight of the solvent-borne epoxy functional acrylic binder and less than 100% and greater than or equal to 0% by weight of the further binder.
Hunter does not teach with sufficient specificity wherein a total binder in the coating composition comprises 10 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 90 to 0.1% by weight of the further binder. However, Steinke teaches a copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw from 3000 to 8000 [0072]. BASF 2008 provides evidence that JONCRYL ADR-4368-C or JONCRYL ADR-4368-CS has a Mw of 6800 (p. 1) and contains glycidyl methacrylate (p. 2). Steinke teaches that the copolymer based on styrene and glycidyl methacrylate is a component [0005, 0072] in a biodegradable polymer mixture further comprising [0001] optionally an inorganic filler [0004] that is optionally silicon dioxide [0068], wherein the biodegradable polymer mixture is used in the production of films [0007]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule that is another epoxy resin to substitute for a fraction of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, to use Steinke’s copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw of 6800 to substitute for Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, to optimize the amount of Steinke’s copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw of 6800 to be from 10 to 99.9% by weight of Hunter’s epoxy resins, and to optimize the amount of Hunter’s other epoxy resin to be from 90 to 0.1% by weight of Hunter’s epoxy resins, which would read on wherein a total binder in the coating composition comprises 10 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 90 to 0.1% by weight of the further binder as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], that the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], that the copolymers are 1:1 styrene-glycidylmethacrylate [0041], that the epoxy resins optionally comprise another epoxy resin [0033-0040, 0042-0045], that in choosing epoxy resins for the compositions, consideration should not only be given to properties of the final product, but also to viscosity and other properties that may influence the processing of the resin composition [0032], and that epoxy resins exhibit excellent resistance to corrosion and solvents, good adhesion, reasonably high glass transition temperatures, and adequate electrical properties [0002], which means that Hunter’s at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule that is another epoxy resin would have been beneficial for modifying properties of a cured product of Hunter’s curable epoxy resin composition and for modifying viscosity and other properties that would have affected processing of Hunter’s curable epoxy resin composition. Also, one of ordinary skill in the art would have been motivated to do so because Steinke teaches that the copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw from 3000 to 8000 is beneficial for being a commercially available epoxy-containing copolymer that is beneficial for being useful [0072] as a component [0005, 0072] in a biodegradable polymer mixture further comprising [0001] optionally an inorganic filler [0004] that is optionally silicon dioxide [0068], wherein the biodegradable polymer mixture is used in the production of films [0007], which would have been beneficial for providing a commercially available species of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, which would have been beneficial for one of ordinary skill in the art not having to synthesize Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, and which would have been desirable for Hunter’s curable composition because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition may be useful as a coating [0098], and that the curable composition optionally further comprises additives or fillers that are silica [0093]. Also, based on the teachings of Hunter and Steinke explained above, the amount of Steinke’s copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw of 6800 in % by weight of Hunter’s epoxy resins and the amount of Hunter’s other epoxy resin in % by weight of Hunter’s epoxy resins would have affected an extent of curability of Hunter’s curable epoxy resin composition, viscosity of Hunter’s curable epoxy resin composition, and/or processability of Hunter’s curable epoxy resin composition, which means that optimizing the amounts would have been beneficial for optimizing an extent of curability of Hunter’s curable epoxy resin composition, viscosity of Hunter’s curable epoxy resin composition, and/or processability of Hunter’s curable epoxy resin composition.
Regarding claim 10, Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition optionally further comprises a solvent [0087], wherein the epoxy resins optionally comprise bis-4,4'-(1-methylethylidene) phenol diglycidyl ether [0035], or diglycidyl ether of bisphenol A [0042], which optionally reads on wherein the further binder comprises bisphenol A diglycidyl ether as claimed.
 Hunter does not teach a specific embodiment wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A to substitute for a fraction of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, which would read on wherein the further binder comprises bisphenol A diglycidyl ether as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], that the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], that the copolymers are 1:1 styrene-glycidylmethacrylate [0041], that the epoxy resins optionally comprise bis-4,4'-(1-methylethylidene) phenol diglycidyl ether [0035], or diglycidyl ether of bisphenol A [0042], that in choosing epoxy resins for the compositions, consideration should not only be given to properties of the final product, but also to viscosity and other properties that may influence the processing of the resin composition [0032], and that epoxy resins exhibit excellent resistance to corrosion and solvents, good adhesion, reasonably high glass transition temperatures, and adequate electrical properties [0002], which means that Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A would have been beneficial for modifying properties of a cured product of Hunter’s curable epoxy resin composition and for modifying viscosity and other properties that would have affected processing of Hunter’s curable epoxy resin composition.
Regarding claim 11, Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition optionally further comprises a solvent [0087], wherein the epoxy resins optionally comprise bis-4,4'-(1-methylethylidene) phenol diglycidyl ether [0035], or diglycidyl ether of bisphenol A [0042], which reads on wherein a total binder in the coating composition comprises greater than 0% and less than or equal to 100% by weight of the solvent-borne epoxy functional acrylic binder and less than 100% and greater than or equal to 0% by weight of the further binder.
Hunter does not teach with sufficient specificity wherein a total binder in the coating composition comprises 30 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 70 to 0.1% by weight of the further binder. However, Steinke teaches a copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw from 3000 to 8000 [0072]. BASF 2008 provides evidence that JONCRYL ADR-4368-C or JONCRYL ADR-4368-CS has a Mw of 6800 (p. 1) and contains glycidyl methacrylate (p. 2). Steinke teaches that the copolymer based on styrene and glycidyl methacrylate is a component [0005, 0072] in a biodegradable polymer mixture further comprising [0001] optionally an inorganic filler [0004] that is optionally silicon dioxide [0068], wherein the biodegradable polymer mixture is used in the production of films [0007]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A to substitute for a fraction of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, to use Steinke’s copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw of 6800 to substitute for Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, to optimize the amount of Steinke’s copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw of 6800 to be from 30 to 99.9% by weight of Hunter’s epoxy resins, and to optimize the amount of Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A to be from 70 to 0.1% by weight of Hunter’s epoxy resins, which would read on wherein a total binder in the coating composition comprises 30 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 70 to 0.1% by weight of the further binder as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], that the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], that the copolymers are 1:1 styrene-glycidylmethacrylate [0041], that the epoxy resins optionally comprise bis-4,4'-(1-methylethylidene) phenol diglycidyl ether [0035], or diglycidyl ether of bisphenol A [0042], that in choosing epoxy resins for the compositions, consideration should not only be given to properties of the final product, but also to viscosity and other properties that may influence the processing of the resin composition [0032], and that epoxy resins exhibit excellent resistance to corrosion and solvents, good adhesion, reasonably high glass transition temperatures, and adequate electrical properties [0002], which means that Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A would have been beneficial for modifying properties of a cured product of Hunter’s curable epoxy resin composition and for modifying viscosity and other properties that would have affected processing of Hunter’s curable epoxy resin composition. Also, one of ordinary skill in the art would have been motivated to do so because Steinke teaches that the copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw from 3000 to 8000 is beneficial for being a commercially available epoxy-containing copolymer that is beneficial for being useful [0072] as a component [0005, 0072] in a biodegradable polymer mixture further comprising [0001] optionally an inorganic filler [0004] that is optionally silicon dioxide [0068], wherein the biodegradable polymer mixture is used in the production of films [0007], which would have been beneficial for providing a commercially available species of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, which would have been beneficial for one of ordinary skill in the art not having to synthesize Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, and which would have been desirable for Hunter’s curable composition because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition may be useful as a coating [0098], and that the curable composition optionally further comprises additives or fillers that are silica [0093]. Also, based on the teachings of Hunter and Steinke explained above, the amount of Steinke’s copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw of 6800 in % by weight of Hunter’s epoxy resins and the amount of Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A in % by weight of Hunter’s epoxy resins would have affected an extent of curability of Hunter’s curable epoxy resin composition, viscosity of Hunter’s curable epoxy resin composition, and/or processability of Hunter’s curable epoxy resin composition, which means that optimizing the amounts would have been beneficial for optimizing an extent of curability of Hunter’s curable epoxy resin composition, viscosity of Hunter’s curable epoxy resin composition, and/or processability of Hunter’s curable epoxy resin composition.

Claims 6, 8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2012/0010329 A1) in view of Okuo et al. (JP 06-041506 A, machine translation in English used for citation) as applied to claim 1, and further in view of Walters et al. (US 2008/0090069 A1).
Regarding claims 6 and 18, Hunter in view of Okuo renders obvious the coating composition according to claim 1 as explained above.
Hunter does not teach wherein the corrosion inhibiting additive comprises a compound of magnesium, or wherein the corrosion inhibitor comprises magnesium oxide (MgO). However, Walters teaches corrosion resisting particles that are magnesium oxide particles having an average primary particle size of no more than 100 nanometers that is present in a primer and/or pretreatment coating composition further comprising an adhesion promoting component [0138] that is a phosphatized epoxy resin [0115] or that is present in a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer [0009]. Hunter and Walters are analogous art because both references are in the same field of endeavor of a coating composition comprising an epoxy functional binder, wherein the coating composition has resistance to corrosion to some extent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Walters’s corrosion resisting particles that are magnesium oxide particles having an average primary particle size of no more than 100 nanometers to modify Hunter’s curable composition, which would read on wherein the corrosion inhibiting additive comprises a compound of magnesium as claimed, wherein the corrosion inhibitor comprises magnesium oxide (MgO) as claimed. One of ordinary skill in the art would have been motivated to do so because Walters teaches that the corrosion resisting particles that are magnesium oxide particles having an average primary particle size of no more than 100 nanometers are beneficial for being corrosion resisting particles that are beneficial for being useful in a primer and/or pretreatment coating composition further comprising an adhesion promoting component [0138] that is a phosphatized epoxy resin [0115], that the primer and/or pretreatment coating composition is beneficial for enhancing the corrosion resistance of a metal substrate when coated onto at least a portion of the substrate [0138], that the corrosion resisting particles that are magnesium oxide particles having an average primary particle size of no more than 100 nanometers are beneficial for being useful in a primer and/or pretreatment coating composition further comprising a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer [0011], and that the primer and/or pretreatment coating composition is beneficial for enhancing the corrosion resistance of an aluminum substrate when coated onto at least a portion of a bare metal substrate [0011], and because enhancing the corrosion resistance of a metal substrate would have been desirable for Hunter’s curable composition because Hunter teaches that the epoxy compositions may be used in corrosion resistant coatings [0098], and that epoxy resins exhibit excellent resistance to corrosion [0002].
Regarding claims 8 and 19, Hunter in view of Okuo renders obvious the coating composition according to claim 7 as explained above.
Hunter does not teach wherein the adhesion promoting additive comprises an organo-functional silane material, wherein the organo-functional silane material comprises an epoxy-functional or amino-functional silane. However, Walters teaches an adhesion promoting component that is an alkoxysilane that is an epoxy-functional silane that is present in a coating composition [0121] further comprising corrosion resisting particles and a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer [0009]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Walters’s adhesion promoting component that is an alkoxysilane that is an epoxy-functional silane to modify Hunter’s curable composition, which would read on wherein the adhesion promoting additive comprises an organo-functional silane material, wherein the organo-functional silane material comprises an epoxy-functional silane as claimed. One of ordinary skill in the art would have been motivated to do so because Walters teaches that the adhesion promoting component that is an alkoxysilane that is an epoxy-functional silane is beneficial for being an adhesion promoting component and for being useful in a coating composition [0121] further comprising corrosion resisting particles and a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer [0009], which would have been beneficial for promoting adhesion in Hunter’s curable composition because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], and at least one or more non-sterically hindered amine functional curing agent having at least two non-sterically hindered amine functional groups per molecule [0014], that the curable composition optionally further comprises additives or fillers that are silica [0093], and that the epoxy compositions may be used in corrosion resistant coatings [0098].

Claims 6, 8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2012/0010329 A1) in view of Steinke et al. (US 2011/0178196 A1), and as evidenced by BASF (BASF, “JONCRYL ADR-4368C”, 01/25/2008) and BASF (BASF, “Material Safety Data Sheet JONCRYL ADR 4368-C”, 09/26/2006) as applied to claim 1, and further in view of Walters et al. (US 2008/0090069 A1).
Regarding claims 6 and 18, Hunter in view of Steinke, and as evidenced by BASF 2008 and BASF 2006 renders obvious the coating composition according to claim 1 as explained above.
Hunter does not teach wherein the corrosion inhibiting additive comprises a compound of magnesium, or wherein the corrosion inhibitor comprises magnesium oxide (MgO). However, Walters teaches corrosion resisting particles that are magnesium oxide particles having an average primary particle size of no more than 100 nanometers that is present in a primer and/or pretreatment coating composition further comprising an adhesion promoting component [0138] that is a phosphatized epoxy resin [0115] or that is present in a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer [0009]. Hunter and Walters are analogous art because both references are in the same field of endeavor of a coating composition comprising an epoxy functional binder, wherein the coating composition has resistance to corrosion to some extent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Walters’s corrosion resisting particles that are magnesium oxide particles having an average primary particle size of no more than 100 nanometers to modify Hunter’s curable composition, which would read on wherein the corrosion inhibiting additive comprises a compound of magnesium as claimed, wherein the corrosion inhibitor comprises magnesium oxide (MgO) as claimed. One of ordinary skill in the art would have been motivated to do so because Walters teaches that the corrosion resisting particles that are magnesium oxide particles having an average primary particle size of no more than 100 nanometers are beneficial for being corrosion resisting particles that are beneficial for being useful in a primer and/or pretreatment coating composition further comprising an adhesion promoting component [0138] that is a phosphatized epoxy resin [0115], that the primer and/or pretreatment coating composition is beneficial for enhancing the corrosion resistance of a metal substrate when coated onto at least a portion of the substrate [0138], that the corrosion resisting particles that are magnesium oxide particles having an average primary particle size of no more than 100 nanometers are beneficial for being useful in a primer and/or pretreatment coating composition further comprising a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer [0011], and that the primer and/or pretreatment coating composition is beneficial for enhancing the corrosion resistance of an aluminum substrate when coated onto at least a portion of a bare metal substrate [0011], and because enhancing the corrosion resistance of a metal substrate would have been desirable for Hunter’s curable composition because Hunter teaches that the epoxy compositions may be used in corrosion resistant coatings [0098], and that epoxy resins exhibit excellent resistance to corrosion [0002].
Regarding claims 8 and 19, Hunter in view of Steinke, and as evidenced by BASF 2008 and BASF 2006 renders obvious the coating composition according to claim 7 as explained above.
Hunter does not teach wherein the adhesion promoting additive comprises an organo-functional silane material, wherein the organo-functional silane material comprises an epoxy-functional or amino-functional silane. However, Walters teaches an adhesion promoting component that is an alkoxysilane that is an epoxy-functional silane that is present in a coating composition [0121] further comprising corrosion resisting particles and a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer [0009]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Walters’s adhesion promoting component that is an alkoxysilane that is an epoxy-functional silane to modify Hunter’s curable composition, which would read on wherein the adhesion promoting additive comprises an organo-functional silane material, wherein the organo-functional silane material comprises an epoxy-functional silane as claimed. One of ordinary skill in the art would have been motivated to do so because Walters teaches that the adhesion promoting component that is an alkoxysilane that is an epoxy-functional silane is beneficial for being an adhesion promoting component and for being useful in a coating composition [0121] further comprising corrosion resisting particles and a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer [0009], which would have been beneficial for promoting adhesion in Hunter’s curable composition because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], and at least one or more non-sterically hindered amine functional curing agent having at least two non-sterically hindered amine functional groups per molecule [0014], that the curable composition optionally further comprises additives or fillers that are silica [0093], and that the epoxy compositions may be used in corrosion resistant coatings [0098].

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2012/0010329 A1) in view of Steinke et al. (US 2011/0178196 A1) and Walters et al. (US 2008/0090069 A1), and as evidenced by BASF (BASF, “JONCRYL ADR-4368C”, 01/25/2008) and BASF (BASF, “Material Safety Data Sheet JONCRYL ADR 4368-C”, 09/26/2006).
Regarding claim 20, Hunter teaches a curable epoxy resin composition comprising [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition optionally further comprises a solvent [0087], wherein the epoxy resin composition may be useful as a coating and may be used in corrosion resistant coatings [0098], which reads on a coating composition comprising an epoxy functional acrylic binder formed from glycidyl methacrylate and at least one further ethylenically unsaturated monomer, wherein the at least one further ethylenically unsaturated monomer comprises styrene, and wherein the glycidyl methacrylate and styrene monomers represent 100% by weight of the monomers that form the epoxy functional acrylic binder, wherein the epoxy functional acrylic binder is optionally a solvent-borne epoxy functional acrylic binder. Hunter teaches that the curable epoxy resin composition comprises [0011] the at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins optionally comprise another epoxy resin [0033-0040, 0042-0045], which optionally reads on wherein the coating composition further comprises a further binder comprising an epoxy functional binder, wherein a total binder in the coating composition comprises greater than 0% and less than or equal to 100% by weight of the solvent-borne epoxy functional acrylic binder and less than 100% and greater than or equal to 0% by weight of the further binder. Hunter teaches that the curable epoxy resin composition further comprises [0011] at least one or more non-sterically hindered amine functional curing agent having at least two non-sterically hindered amine functional groups per molecule [0014], wherein the non-sterically hindered amine functional curing agent optionally comprises diethylenetriamine, triethylene tetramine, tetraethylene pentamine [0052], dipropylenetriamine, hexamethylenediamine, 2-methylpentamethylenediamine, or 1,3-pentanediamine [0053], which optionally reads on wherein the coating composition further comprises a crosslinker comprising a polyamine selected from 1,5-diamino-2-methylpentane, 1,3-diaminopentane, 1,6-diaminohexane, diethylene triamine, dipropylene triamine, triethylene tetramine, tetraethylene pentaamine, and combinations thereof. Hunter teaches that epoxy resins exhibit excellent resistance to corrosion [0002] and that the epoxy compositions may be used in corrosion resistant coatings [0098]. Hunter teaches that the curable composition optionally further comprises additives or fillers that are silica [0093].
Hunter does not teach a specific embodiment wherein the epoxy functional acrylic binder is solvent-borne. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s solvent to modify Hunter’s curable epoxy resin composition, which would read on wherein the epoxy functional acrylic binder is solvent-borne as claimed. One of ordinary skill in the art would been motivated to do so because Hunter teaches that the epoxy resin composition optionally further comprises a solvent [0087], and that the presence of a solvent can improve the solubility of the reactants or, if the reactant is in a solid form, dissolve the solid reactant for easy mixing with other reactants [0087].
Hunter does not teach wherein the epoxy functional acrylic binder has a number average molecular weight (Mn) of 1,000 to 10,000 Da, wherein the coating composition further comprises a further binder comprising an epoxy functional binder, wherein a total binder in the coating composition comprises 30 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 70 to 0.1% by weight of the further binder. However, Steinke teaches a copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw from 3000 to 8000 [0072]. BASF 2008 provides evidence that JONCRYL ADR-4368-C or JONCRYL ADR-4368-CS has a Mw of 6800 (p. 1) and contains glycidyl methacrylate (p. 2). BASF 2006 provides evidence that JONCRYL ADR 4368-C contains modified styrene acrylic polymers (p. 1). Therefore, Steinke’s copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 has a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw of 6800. Steinke teaches that the copolymer based on styrene and glycidyl methacrylate is a component [0005, 0072] in a biodegradable polymer mixture further comprising [0001] optionally an inorganic filler [0004] that is optionally silicon dioxide [0068], wherein the biodegradable polymer mixture is used in the production of films [0007]. Instant claim 1 recites that silicon dioxide (SiO2) is a corrosion inhibitor. Hunter and Steinke are analogous art because both references are in the same field of endeavor of a coating composition comprising an acrylic binder formed from glycidyl methacrylate and styrene and optionally a corrosion inhibitor. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule that is another epoxy resin to substitute for a fraction of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, to use Steinke’s copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw of 6800 to substitute for Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, to optimize the amount of Steinke’s copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw of 6800 to be from 30 to 99.9% by weight of Hunter’s epoxy resins, and to optimize the amount of Hunter’s other epoxy resin to be from 30 to 0.1% by weight of Hunter’s epoxy resins, which would read on wherein the epoxy functional acrylic binder has a number average molecular weight (Mn) of 1,000 to 4,000 Da, wherein the coating composition further comprises a further binder comprising an epoxy functional binder, wherein a total binder in the coating composition comprises 30 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 70 to 0.1% by weight of the further binder as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], that the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], that the copolymers are 1:1 styrene-glycidylmethacrylate [0041], that the epoxy resins optionally comprise another epoxy resin [0033-0040, 0042-0045], that in choosing epoxy resins for the compositions, consideration should not only be given to properties of the final product, but also to viscosity and other properties that may influence the processing of the resin composition [0032], and that epoxy resins exhibit excellent resistance to corrosion and solvents, good adhesion, reasonably high glass transition temperatures, and adequate electrical properties [0002], which means that Hunter’s at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule that is another epoxy resin would have been beneficial for modifying properties of a cured product of Hunter’s curable epoxy resin composition and for modifying viscosity and other properties that would have affected processing of Hunter’s curable epoxy resin composition. Also, one of ordinary skill in the art would have been motivated to do so because Steinke teaches that the copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw from 3000 to 8000 is beneficial for being a commercially available epoxy-containing copolymer that is beneficial for being useful [0072] as a component [0005, 0072] in a biodegradable polymer mixture further comprising [0001] optionally an inorganic filler [0004] that is optionally silicon dioxide [0068], wherein the biodegradable polymer mixture is used in the production of films [0007], which would have been beneficial for providing a commercially available species of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, which would have been beneficial for one of ordinary skill in the art not having to synthesize Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, and which would have been desirable for Hunter’s curable composition because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition may be useful as a coating [0098], and that the curable composition optionally further comprises additives or fillers that are silica [0093]. Also, based on the teachings of Hunter and Steinke explained above, the amount of Steinke’s copolymer based on styrene and glycidyl methacrylate that is Joncryl® ADR 4368 having a number average molecular weight Mn from 1000 to 4000 and a weight average molecular weight Mw of 6800 in % by weight of Hunter’s epoxy resins and the amount of Hunter’s other epoxy resin in % by weight of Hunter’s epoxy resins would have affected an extent of curability of Hunter’s curable epoxy resin composition, viscosity of Hunter’s curable epoxy resin composition, and/or processability of Hunter’s curable epoxy resin composition, which means that optimizing the amounts would have been beneficial for optimizing an extent of curability of Hunter’s curable epoxy resin composition, viscosity of Hunter’s curable epoxy resin composition, and/or processability of Hunter’s curable epoxy resin composition.
Hunter does not teach a specific embodiment wherein the coating composition further comprises a crosslinker comprising a polyamine selected from the claimed group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Hunter’s diethylenetriamine, triethylene tetramine, tetraethylene pentamine, dipropylenetriamine, hexamethylenediamine, 2-methylpentamethylenediamine, or 1,3-pentanediamine as Hunter’s non-sterically hindered amine functional curing agent, which would read on wherein the coating composition further comprises a crosslinker comprising a polyamine selected from 1,5-diamino-2-methylpentane, 1,3-diaminopentane, 1,6-diaminohexane, diethylene triamine, dipropylene triamine, triethylene tetramine, tetraethylene pentaamine, and combinations thereof. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable epoxy resin composition with similar resistance to becoming brittle because Hunter teaches that the curable epoxy resin composition further comprises [0011] at least one or more non-sterically hindered amine functional curing agent having at least two non-sterically hindered amine functional groups per molecule [0014], that the non-sterically hindered amine functional curing agent optionally comprises diethylenetriamine, triethylene tetramine, tetraethylene pentamine [0052], dipropylenetriamine, hexamethylenediamine, 2-methylpentamethylenediamine, or 1,3-pentanediamine [0053], and that the combination of sterically hindered and non-sterically hindered amine curing agents are used to prevent the composites from becoming brittle when the epoxy resins used in the composite are cured [0054]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). 
Hunter does not teach wherein the coating composition further comprises a corrosion inhibiting additive, wherein the corrosion inhibiting additive consists of magnesium oxide (MgO). However, Walters teaches corrosion resisting particles that are magnesium oxide particles having an average primary particle size of no more than 100 nanometers that is present in a primer and/or pretreatment coating composition further comprising an adhesion promoting component [0138] that is a phosphatized epoxy resin [0115] or that is present in a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer [0009]. Hunter and Walters are analogous art because both references are in the same field of endeavor of a coating composition comprising an epoxy functional binder, wherein the coating composition has resistance to corrosion to some extent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Walters’s corrosion resisting particles that are magnesium oxide particles having an average primary particle size of no more than 100 nanometers to modify Hunter’s curable composition, which would read on wherein the coating composition further comprises a corrosion inhibiting additive, wherein the corrosion inhibiting additive consists of magnesium oxide (MgO) as claimed. One of ordinary skill in the art would have been motivated to do so because Walters teaches that the corrosion resisting particles that are magnesium oxide particles having an average primary particle size of no more than 100 nanometers are beneficial for being corrosion resisting particles that are beneficial for being useful in a primer and/or pretreatment coating composition further comprising an adhesion promoting component [0138] that is a phosphatized epoxy resin [0115], that the primer and/or pretreatment coating composition is beneficial for enhancing the corrosion resistance of a metal substrate when coated onto at least a portion of the substrate [0138], that the corrosion resisting particles that are magnesium oxide particles having an average primary particle size of no more than 100 nanometers are beneficial for being useful in a primer and/or pretreatment coating composition further comprising a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer [0011], and that the primer and/or pretreatment coating composition is beneficial for enhancing the corrosion resistance of an aluminum substrate when coated onto at least a portion of a bare metal substrate [0011], and because enhancing the corrosion resistance of a metal substrate would have been desirable for Hunter’s curable composition because Walters teaches that the epoxy compositions may be used in corrosion resistant coatings [0098], and that epoxy resins exhibit excellent resistance to corrosion [0002].
The coating composition that is rendered obvious by Hunter in view of Steinke and Walters, and as evidenced by BASF 2008 and BASF 2006 is an overcoatable primer coating composition as claimed because Hunter in view of Steinke and Walters, and as evidenced by BASF 2008 and BASF 2006 renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the overcoatable primer coating composition as explained above, and because Hunter teaches that the epoxy resin composition may be useful as a coating and may be used in corrosion resistant coatings [0098].
The Office recognizes that all of the claimed physical properties are not positively taught by Hunter, namely wherein aluminum panels coated with the overcoatable primer coating composition exhibit improved resistance to corrosion compared to coating compositions that do not contain the epoxy functional acrylic binder. However, Hunter in view of Steinke and Walters, and as evidenced by BASF 2008 and BASF 2006 renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the overcoatable primer coating composition as explained above. Furthermore, the specification of the instant application recites that the results show that the coating compositions according to the present invention (examples 2 to 5), which comprise an epoxy-functional acrylic binder, have greater resistance to corrosion compared to the comparative examples 1 and 2 (p. 27, l. 1-3). Therefore, the claimed physical properties would naturally arise from the overcoatable primer coating composition that is rendered obvious by Hunter in view of Steinke and Walters, and as evidenced by BASF 2008 and BASF 2006. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103 (MPEP 2112). "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness (MPEP 2112)." If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 22, wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition optionally further comprises a solvent [0087], wherein the epoxy resins optionally comprise bis-4,4'-(1-methylethylidene) phenol diglycidyl ether [0035], or diglycidyl ether of bisphenol A [0042], which optionally reads on wherein the further binder comprises bisphenol A diglycidyl ether as claimed.
 Hunter does not teach a specific embodiment wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A to substitute for a fraction of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, which would read on wherein the further binder comprises bisphenol A diglycidyl ether as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], that the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], that the copolymers are 1:1 styrene-glycidylmethacrylate [0041], that the epoxy resins optionally comprise bis-4,4'-(1-methylethylidene) phenol diglycidyl ether [0035], or diglycidyl ether of bisphenol A [0042], that in choosing epoxy resins for the compositions, consideration should not only be given to properties of the final product, but also to viscosity and other properties that may influence the processing of the resin composition [0032], and that epoxy resins exhibit excellent resistance to corrosion and solvents, good adhesion, reasonably high glass transition temperatures, and adequate electrical properties [0002], which means that Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A would have been beneficial for modifying properties of a cured product of Hunter’s curable epoxy resin composition and for modifying viscosity and other properties that would have affected processing of Hunter’s curable epoxy resin composition.

Response to Arguments
Applicant’s arguments, see p. 7-13, filed 07/25/2022, with respect to the rejection(s) of claim(s) 1, 7, 9-11, and 23 under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2012/0010329 A1) in view of Freese et al. (US 2012/0288650 A1) and Visser et al. (US 2012/0025142 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hunter et al. (US 2012/0010329 A1) in view of Okuo et al. (JP 06-041506 A, machine translation in English used for citation) or in view of Hunter et al. (US 2012/0010329 A1) in view of Steinke et al. (US 2011/0178196 A1), and as evidenced by BASF (BASF, “JONCRYL ADR-4368C”, 01/25/2008) and BASF (BASF, “Material Safety Data Sheet JONCRYL ADR 4368-C”, 09/26/2006).
Applicant’s arguments, see p. 7-13, filed 07/25/2022, with respect to the rejection(s) of claim(s) 6, 8, and 18-19 under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2012/0010329 A1) in view of Freese et al. (US 2012/0288650 A1) and Visser et al. (US 2012/0025142 A1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hunter et al. (US 2012/0010329 A1) in view of Okuo et al. (JP 06-041506 A, machine translation in English used for citation) as applied to claim 1, and further in view of Walters et al. (US 2008/0090069 A1), or in view of Hunter et al. (US 2012/0010329 A1) in view of Steinke et al. (US 2011/0178196 A1), and as evidenced by BASF (BASF, “JONCRYL ADR-4368C”, 01/25/2008) and BASF (BASF, “Material Safety Data Sheet JONCRYL ADR 4368-C”, 09/26/2006) as applied to claim 1, and further in view of Walters et al. (US 2008/0090069 A1).
Applicant’s arguments, see p. 13-16, filed 07/25/2022, with respect to the rejection(s) of claim(s) 20 and 22 under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2012/0010329 A1) in view of Freese et al. (US 2012/0288650 A1) and Visser et al. (US 2012/0025142 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hunter et al. (US 2012/0010329 A1) in view of Steinke et al. (US 2011/0178196 A1) and Walters et al. (US 2008/0090069 A1), and as evidenced by BASF (BASF, “JONCRYL ADR-4368C”, 01/25/2008) and BASF (BASF, “Material Safety Data Sheet JONCRYL ADR 4368-C”, 09/26/2006).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767